40 F.3d 1243
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Freddy Sylvestor CAMPBELL, Petitioner.
No. 94-8035.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 3, 1994.

On Petition for Writ of Mandamus.  (CA-94-44-1)
Freddy Sylvestor Campbell, Petitioner Pro Se.
PETITION DENIED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Freddy S. Campbell filed this petition for a writ of mandamus requesting this Court to compel the district to act on a petition for a writ of mandamus Campbell filed in that court.  Because the district court has acted on Campbell's petition since he filed his petition in this Court, his request is moot.  See Campbell v. West Virginia, No. 94-CV-44 (S.D.W. Va.  Aug. 18, 1994).


2
Therefore, although we grant leave to proceed in forma pauperis, we deny Campbell's motion for appointment of counsel and deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.